Order entered January 27, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00559-CR

                           SHELLY RENEE TIMMS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-80962-2011

                                         ORDER
       Before the Court is appellee’s January 24, 2014 “State’s First Motion for Extension of

Time to File its Tendered Brief.” We GRANT the motion and DIRECT the Clerk to file

appellee’s brief.


                                                    /s/   ROBERT M. FILLMORE
                                                          PRESIDING JUSTICE